Filed 7/13/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 130







State of North Dakota, 		Plaintiff and Appellee



v.



John Karl Ennen, 		Defendant and Appellant







No. 20110003







Appeal from the District Court of Morton County, South Central Judicial District, the Honorable Robert O. Wefald, Judge.



AFFIRMED.



Per Curiam.



Jackson John Lofgren, Assistant State’s Attorney, Morton County Courthouse, 210 2nd Avenue Northwest, Mandan, N.D. 58554, for plaintiff and appellee; submitted on brief.



Kent M. Morrow, P.O. Box 2155, Bismarck, N.D. 58502-2155, for defendant and appellant; submitted on brief.

State v. Ennen

No. 20110003



Per Curiam.

[¶1]	John Ennen appeals from a criminal judgment entered after a jury found him guilty of surreptitious intrusion, a class C felony, under N.D.C.C. § 12.1-20-12.2.  On appeal, Ennen argues the evidence is insufficient to sustain his conviction and the district court committed reversible error when it responded to the jury’s request for a ruler outside of his presence.  We conclude sufficient evidence exists to support the verdict.  On this record, we conclude the court’s decision to comply with the jury’s request for a ruler was harmless error.  
See
 
State v. Hatch
, 346 N.W.2d 268, 278 (N.D. 1984) (violation of defendant’s right to be present during communication between the judge and the jury after the case has been submitted to the jury may be harmless error).  We summarily affirm under N.D.R.App.P. 35.1(a)(3) and (7).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom